DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
101 Rejection
The examiner disagrees with applicant’s assertion the claims are integrated into a practical application.  The system, as claimed, recited a control unit and display, as pointed out by applicants.  However, these additional elements merely read as generic computer elements acting as tools for performing the abstract idea, as the control unit, i.e. computer, and display are used in their ordinary capacity e.g., to receive, store, or transmit data via display, without effecting the system or device itself.  
Further, the additional element of the device as being an anti-trapping device for a door merely links the abstract idea to a field of use without providing how the abstract idea changes or betters the operation of that device.  In addition, the maintenance operations also read as an intended use limitation.  The maintenance is not part of the claimed combination of the system but rather how the system is intended to be used, i.e. for planning maintenances.  The claims do not positively recited structurally components of the system that relate to the maintenance or active steps of the claimed maintenance, and at best is the equivalent of merely adding the words “apply it” to the claim.  Therefore, these additional elements fail to provide significantly more or implement the abstract idea into a practical application.

102 Rejection
With respect to applicant’s arguments, specifically those directed towards the newly added limitation, the examiner would like to point below to the Office’s position with respect to those newly added limitations.  
The examiner disagrees with applicant’s assertion that Thorsten fails to teach the generating operation is carried out in active operating time in a continuous or cyclic manner, as Thorsten discloses an algorithm in [0024] that iteratively determines the remaining time before maintenance during the operation of that vehicle.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating a general prediction value and a safety prediction value using at least one input signal, wherein the at least one input signal represents condition data relating to the functional components, wherein the general prediction value represents a predicted condition of at least the at least one general functional component, and wherein the safety prediction value represents a predicted condition of the at least one safety-critical functional component.  The “generating” steps fall into the abstract groupings of mathematical concepts simple enough to be performed as a mental process. As applicant’s specification discloses collecting information of a system and generating data related to that system using algorithmic math and data processing. This judicial exception is not integrated into a practical application because the generically claimed system and generating step involve, even though not claimed, generic computer elements merely acting as tools for performing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically claimed components merely link the abstract idea to a technology without providing more.  The claim further recites the additional elements of “the safety prediction value is generated which represents a time frame for a maintenance operation on the at least one safety-critical functional component and/or a residual running time up to a maintenance operation on the at least one safety-critical functional component, and wherein the generating operation is carried out during part of an active operating time in the system in a continuous or cyclically repeated manner”.  The identified additional elements, i.e. a maintenance operation, has been interpreted as an intended use limitation, as the claim does not positively recite any active steps of the maintenance or how the system in maintained.  The limitation “for maintenance” does not integrate the exception into a practical application or amount to significantly more than the exception because it is at best the equivalent of merely adding the words “apply it” to the claim.
Claim 3 aims to further define the abstract idea without providing more.  
Claim 4 aims to further define the abstract idea without providing more.  Further, the test run reads a generic operation that fails to meaningfully limit the claim because it does not require any particular application of the recited abstract idea, and merely links the abstract idea to a technology.
Claims 5 and 6 aim to further define the abstract idea without providing more.  Further, the display reads a generic computer element and maintenance operation that fails to meaningfully limit the claim because it does not require any particular application of the recited abstract idea, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.
Claim 7 aims to further define the abstract idea without providing more.  Further, the generically claimed computer element, i.e. interface, merely acts as a tool for performing the abstract idea without providing significantly more.   In addition, the generically claimed detection device merely collects data without providing significantly more, and therefore reads as an insignificant extra solution.
Claim 8 is rejected similar to claim 1 and, in addition, the control unit merely reads as a generic computer element that acts as a tool for performing the abstract idea without providing significantly more.
Claim 9 is rejected similar to claim 1 and, in addition, the control unit merely reads as a generic computer element that acts as a tool for performing the abstract idea without providing significantly more.  The claimed vehicle merely links the abstract idea to a technology without providing significantly more or implementing the abstract idea into a practical application.
Claim 10 recites generic computer elements like a display and an interface that merely act as tools for performing the abstract idea.  Further, the display reads a generic computer element that fails to meaningfully limit the claim because it does not require any particular application of the recited abstract idea, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  In addition, the claimed vehicle merely links the abstract idea to a technology without providing significantly more.
Claim 11 recites additional elements like a device, a vehicle door, another device that read generically without providing significantly more or integrating the abstract idea to a practical use.
Claim 13 is rejected similar to claim 1, as the generically claimed computer elements merely perform the abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorsten et al. (DE 10222187A1).

	With respect to claim 1, Torsten et al. teaches a method for determining a condition of a system (i.e. a motor vehicle, [0001]), wherein the system (i.e. vehicle) has at least one general functional component ([0002], for example brake pad/engine oil/air filter [0034) and at least one safety-critical functional component (i.e. safety-relevant components ([0002], for example a brake lining [0034]), wherein the method comprises: generating [0014] a general prediction value (i.e. specified mileage [0002]) and a safety prediction value (i.e. remaining time unitl the brake thickness [0014] is below a threshold) for the system (vehicle) using at least one input signal (i.e. current values related to mileage and brake lining), wherein the at least one input signal (current values) represents condition data relating to the functional components (engine oil and brakes), wherein the general prediction value (for example the engine oil) represents a predicted condition (i.e. a preset mileage) of at least the at least one general functional component (engine oil), and wherein the safety prediction value (remaining mileage with respect to the thickness of the brake lining) represents a predicted condition (remaining usage of the brake lining relative to mileage [0025]) of the at least one safety-critical functional component (i.e. brake lining), wherein, in the generating operation, the safety prediction value (i.e. remaining running time [0025]) is generated which represents a time frame for a maintenance operation (as the safety prediction value is related to the remaining time until maintenance is needed [0036]) on the at least one safety-critical functional component (i.e. brake/oil/filter), and wherein the generating operation [0014] is carried out during part of an active operating time in the system (i.e. vehicle operation) in a cyclically repeated manner (as para. [0025] teaches the remaining time until maintenance is needed is determined by averaging the current gradients of the values y(t) or y(s)(wear) of the oil/brakes/filter using a recursive algorithm, the use of this algorithm is carried out during operation of the vehicle so to determine when the brake/oil/filter needs to be maintenance, this algorithm is operated in a cyclically repeated manner based on the determined gradients based on passed values of time or wear since the last iteration occurred [0025])..
	With respect to claim 13, Torsten et al. teaches a machine-readable storage medium (Fig. 6) on which a computer program including computer program code is stored, wherein the computer program code, when executed on a processor (as indirectly taught in Fig. 6), causes the processor to perform the rejected method of claim 1.

With respect to claim 3, Torsten et al. teaches the method wherein, in the generating operation, the safety prediction value (i.e. value directed towards the remaining mileage related to the brake lining) is generated (insofar as how “generating” is structurally recited) using usage data (i.e. brake lining thickness) regarding a use of the at least one safety-critical functional component (i.e. braking related to the thickness of the brake lining).

With respect to claim 5, Torsten et al. teaches the method wherein, in the generating operation, the general prediction value (the specified mileage) and the safety prediction value (remaining mileage related to brake lining thickness threshold) are generated displayed graphically using a display device {capable of being) in separate bar displays regarding a due date for maintenance operations (brake repair) on the functional components (oil for the engine).
Note: the limitation “displayed graphically using a display device in separate bar displays regarding a due date for maintenance operations on the functional components and/or separate traffic light displays for the predicted conditions of the functional components” is being interpreted as printed matter, thereby reading a non-function descriptive material.  Currently, there is no functional relationship between the displayed bar data, i.e. the printed matter, and the display itself, as what is displayed has no structural interaction with the physical display itself.  Therefore, the display of Torsten et al. is capable of displaying the claimed invention.

With respect to claim 6, Torsten et al. teaches the method further comprising providing the general prediction value (i.e. specified mileage) and the safety prediction value (remaining mileage related to brake lining thickness threshold) for outputting to a display device (6).

With respect to claim 7, Torsten et al. teaches the method further comprising reading in the at least one input signal (i.e. the current values related to mileage and brake lining) from at least one detection device (1) which is assigned to the functional components [0034].

With respect to claim 8, Torsten et al. teaches a control unit [0018] which is configured to carry out and/or actuate operations of a method for determining a condition of a system (i.e. a motor vehicle, [0001]), that has at least one general functional component ([0002], for example engine oil [0034) and at least one safety-critical functional component in corresponding units (i.e. safety-relevant components ([0002], for example components in a braking unit [0034]) , wherein the method comprises: generating [0014] a general prediction value (i.e. specified mileage [0002]) and a safety prediction value (i.e. remaining mileage related to when the brake thickness [0014] is below a threshold) for the system (vehicle) using at least one input signal (i.e. current values related to mileage and brake lining), wherein the at least one input signal (current values) represents condition data relating to the functional components (engine oil and brakes), wherein the general prediction value (for example the engine oil) represents a predicted condition (i.e. a preset mileage) of at least the at least one general functional component (engine oil), and wherein the safety prediction value (remaining mileage with respect to the thickness of the brake lining) represents a predicted condition (remaining usage of the brake lining relative to mileage [0025]) of the at least one safety-critical functional component (i.e. brake lining), wherein, in the generating operation, the safety prediction value (i.e. remaining running time [0025]) is generated which represents a time frame for a maintenance operation (as the safety prediction value is related to the remaining time until maintenance is needed [0036]) on the at least one safety-critical functional component (i.e. brake/oil/filter), and wherein the generating operation [0014] is carried out during part of an active operating time in the system (i.e. vehicle operation) in a cyclically repeated manner (as para. [0025] teaches the remaining time until maintenance is needed is determined by averaging the current gradients of the values y(t) or y(s)(wear) of the oil/brakes/filter using a recursive algorithm, the use of this algorithm is carried out during operation of the vehicle so to determine when the brake/oil/filter needs to be maintenance, this algorithm is operated in a cyclically repeated manner based on the determined gradients based on passed values of time or wear since the last iteration occurred [0025]).

With respect to claim 9, Torsten et al. teaches a system [0018] for a vehicle [0001], wherein the system comprises at least one general functional component (engine oil, [0002]); at least one safety-critical component (i.e. brake lining of a brake system), a control unit [0018]  configured to carry out and/or actuate operations of a method for determining a condition of a system (i.e. a motor vehicle, [0001]), that has the at least one general functional component ([0002], for example engine oil [0034) and the at least one safety-critical functional component (i.e. safety-relevant components ([0002], for example components in the braking unit [0034]), a display device (6) or displaying the general prediction value (mileage) and the safety prediction value (mileage with respect to brake lining), wherein the display device (6) can be connected or is connected with a signal transmission (i.e. an indirectly taught connection between the control unit and display 6) capability to the control unit [0018], wherein, in the generating operation, the safety prediction value (i.e. remaining running time [0025]) is generated which represents a time frame for a maintenance operation (as the safety prediction value is related to the remaining time until maintenance is needed [0036]) on the at least one safety-critical functional component (i.e. brake/oil/filter), and wherein the generating operation [0014] is carried out during part of an active operating time in the system (i.e. vehicle operation) in a cyclically repeated manner (as para. [0025] teaches the remaining time until maintenance is needed is determined by averaging the current gradients of the values y(t) or y(s)(wear) of the oil/brakes/filter using a recursive algorithm, the use of this algorithm is carried out during operation of the vehicle so to determine when the brake/oil/filter needs to be maintenance, this algorithm is operated in a cyclically repeated manner based on the determined gradients based on passed values of time or wear since the last iteration occurred [0025]).

With respect to claim 10, Torsten et al. teaches the system [0018] wherein the control unit [0018] and/or the display device (6) is or are arranged in a vehicle (as seen in Fig. 6), wherein the control unit [0018] and/or the display device (6) can be connected or is or are connected with a signal transmission (i.e. the indirectly taught connection between the control unit, display and vehicle components) capability to the vehicle via an interface (as seen in Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorsten et al. (DE 10222187A1) in view of Ritter et al. (CN 102798535B).

With respect to claim 4, Torsten et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding in the generating operation, the safety prediction value (i.e. value directed towards the remaining mileage related to brake lining) is generated after a test run of the system has taken place.
Ritter et al. teaches a similar method that includes generating a safety prediction value (i.e. a value directed a remaining useful life of a component) after a test run of the system has taken place [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Torsten et al. to include the test run as taught by Ritter et al. because Ritter et al. teaches such a step allows planners to explain upcoming maintenance and initiate logistics processes that support a smooth transition from malfunctioning equipment to fully operational equipment [0004], thereby improving the method of Torsten et al.. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorsten et al. (DE 10222187A1) in view of Shibata et al. (2016/0215553).

With respect to claim 11, Torsten et al. teaches all that is claime din the above rejection of claim 10, but remains silent regarding the system [0018] has a device for anti-trapping protection for a vehicle door.
Shibata et al. teaches a similar system having a device (10) for anti-trapping protection [0033] for a vehicle door (i.e. as a window in part of a vehicle door, thereby reading on “for a vehicle door”).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Thorsten et al. such that the system of Thorsten et al. monitors the anti-trapping protection device of Shibata such that if the battery needs maintenance, a maintenance operation is performed, thereby ensuring the vehicle of Torsten with the device 10 of Shibata et al. is working properly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853